—Judgment, Supreme Court, New York County (Herbert Altman, J., at severance motion; Charles Tejada, J., at jury trial and sentence), rendered April 5, 1995, convicting defendant of murder in the second degree, assault in the second degree, robbery in the first degree (2 counts), robbery in the second degree (3 counts), and burglary in the first degree (2 counts), and sentencing him to consecutive terms of 25 years to life on the murder conviction and *1655 to 15 years on one of the first-degree robbery convictions, to be served concurrently with lesser concurrent terms for the remaining convictions, unanimously affirmed.
Defendant’s motion to sever the counts relating to the two criminal transactions was properly denied. The two transactions were properly joined pursuant to CPL 200.20 (2) (b), rendering them ineligible for severance. In any event, the transactions were also joinable pursuant to CPL 200.20 (2) (c), and there were insufficient grounds for a discretionary severance pursuant to CPL 200.20 (3). Moreover, even assuming arguendo that there was some error in denying defendant’s severance motion, it would be harmless in view of the overwhelming evidence of guilt with respect to each of the criminal transactions. Defendant’s claims of error with respect to the court’s charge are unpreserved and without merit. We perceive no abuse of sentencing discretion. Concur—Ellerin, J. P., Nardelli, Rubin and Williams, JJ.